           Case 1:20-cv-01137-DAD-GSA Document 11 Filed 02/23/21 Page 1 of 2



1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9

10   LAJA OUPHTHAME,                             No. 1:20-cv-01137-NONE-GSA-PC

11                 Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                 RECOMMENDATIONS IN FULL
12         vs.                                   (Doc. No. 10.)
13   SCOTT FRAUENHEIM, et al.,                   ORDER DISMISSING CASE, WITHOUT
                                                 PREJUDICE, FOR FAILURE TO OBEY
14               Defendants.                     COURT ORDER
                                                 (Doc. No. 8.)
15
                                                 ORDER DIRECTING CLERK TO CLOSE
16                                               CASE
17

18

19

20

21
            Plaintiff Laja Ouphthame is a former state prisoner proceeding pro se in this civil rights
22
     action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
23
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24
            On January 6, 2021, findings and recommendations were entered, recommending that this
25
     action be dismissed for plaintiff’s failure to comply with the court’s order issued on October 8,
26
     2020. (Doc. No. 8.) Plaintiff was granted fourteen days in which to file objections to the findings
27
     and recommendations. To date, plaintiff has not filed objections or otherwise responded to the
28
     findings and recommendations.

                                                     1
           Case 1:20-cv-01137-DAD-GSA Document 11 Filed 02/23/21 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
2    court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
3    court finds the findings and recommendations to be supported by the record and proper analysis.
4           Accordingly,
5           1.      The findings and recommendations issued by the magistrate judge on January 6,
6                   2021 (Doc. No. 10), are adopted in full;
7           2.      This case is dismissed, without prejudice, for plaintiff’s failure to comply with the
8                   court’s order issued on October 8, 2020 (Doc. No. 8);
9           3.      All pending motions are denied as moot; and
10          4.      The clerk of court is directed to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:     February 22, 2021
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
